Citation Nr: 1448200	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-26 837	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to increased rating for lumbosacral strain with degenerative disc disease, status post discectomy.

2.  Entitlement to increased rating for right lower extremity radiculopathy.

3.  Entitlement to increased rating for discectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse rating decision by the Regional Office (RO) in Lincoln, Nebraska, which denied the claims on appeal.


FINDING OF FACT

The Veteran has notified the Board that he wishes to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

On July 15, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant suggesting that he wished to withdraw his appeal.  By statement dated and submitted October 23, 2014, the Veteran's authorized representative confirmed the Veteran's withdrawal request, stating: "We contacted the Veteran and he is satisfied with the current 50% combined evaluation.  He no longer wants to pursue his appeal on all issues."

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


